PER CURIAM.
Ronald J. Posluns appeals the district court’s1 order denying his motion to remand and dismissing his removed civil diversity action, and the subsequent summary denial of his numerous post-judgment motions. Upon careful review, we conclude that the district court properly dismissed the case and denied the remand motion for the reasons it stated. We further conclude that Posluns’s post-judgment motions were meritless, and that the district court did not err in denying them summarily, see Associated Elec. Coop. v. Mid-America Transp. Co., 931 F.2d 1266, 1273 (8th Cir.1991) (holding that district court did not err in summarily denying post-judgment motion to alter or amend judgment). Accordingly, we affirm the judgment. See 8th Cir. R. 47B.

. The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas.